Manning, J.:
Alleging that certain assessments attempted to be levied by the assessors of the village of Tarrytown upon the estate of Jay Gould deceased, were illegal and void, the relators — executors and trustees of the estate — procured a writ of certiorari to review such assessments. On the hearing the assessors made no return to the writ *138and in no way controverted the statements of the petition with reference to the alleged illegality, merely contenting themselves with the assertion that the petition was defective in that it failed to show that the relators had applied on “ grievance day ” to have any alleged errors or omissions in the assessments corrected.
The record before us shows that the relators did not question the assessment on the ground of errors or omissions, or by reason of any over-valuation or irregularity. The sole ground upon which the assessments were attacked was that the same were illegal and void, and that the assessors were without' jurisdiction to act in the premises, the petition clearly pointing out the alleged illegality. Under such circumstances the petitioners were not obliged to appear on “ grievance day,” and no statement to that effect was required to be set forth in the petition. (See Rice Memorial Hospital v. Village of North Tarrytown, 187 App. Div. 855; People ex rel. New York Edison Co. v. Feitner, 39 Misc. Rep. 474; People ex rel. American Thread Co. v. Feitner, 30 id. 641.) A proper case was made out by the petitioners which justified the issuance of a writ of certiorari, and as the allegations of the petition stood uncontroverted, and it appearing that the assessments' were illegal, the court was correct in canceling the assessments pursuant to section 293 of the Tax Law (as amd. by Laws of 1920, chap. 643).
The order appealed from should, therefore, be affirmed, with ten dollars costs and disbursements.
Kelly, P. J., Rich, Kelby and Young, JJ., concur.
Order affirmed, with ten dollars costs and disbursements.